Citation Nr: 0730121	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-42 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports having impaired hearing since service, 
which he attributes to in-service acoustic trauma.  To date, 
he has not been afforded a VA examination to determine 
whether it is at least as likely as not that he has hearing 
loss that is related to service.  Under 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran is competent to report being exposed to in-
service acoustic trauma and of having hearing loss since 
service.  Because he was not afforded a pertinent VA 
examination and the claims folder does not contain any 
medical evidence addressing whether he has bilateral hearing 
loss disability due to in-service noise exposure, the Board 
finds that there is not sufficient medical evidence to make a 
decision and that a VA examination is necessary to adjudicate 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
hearing loss found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner 
should comment on the veteran's report 
regarding the onset and continuity of 
his hearing loss since service, and 
opine as to whether it is at least as 
likely as not that the veteran's 
hearing loss is related to or had its 
onset during service, and particularly, 
to his report of in-service acoustic 
trauma.  The rationale for any opinion 
expressed must be stated in a legible 
report.  

2.  Thereafter, the AMC should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

